This cause coming on to be heard upon the amended alternative writ of mandamus herein and upon the return of the respondents and upon the demurrer of the relator to the return of the respondents and same having been duly considered upon briefs and argument of counsel for the respective parties, and the Court being now advised of its judgment to be given in the premises, it is considered, ordered and adjudged by the Court that the demurrer of the relator to the return of the respondents be and the same is hereby sustained; and the respondents having declined to further plead to the alternative writ of mandamus, it is now considered, ordered and adjudged by *Page 846 
the Court that said amended alternative writ of mandamus herein be made peremptory and that the clerk do issue a peremptory writ of mandamus in this cause.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.